APPEAL DISMISSED: La.R.S. 44:3 C is not applicable to criminal discovery proceedings. Only final judgments are ap-pealable. La.C.Cr.P. art. 912 A. To allow an appeal of an interlocutory ruling in a criminal case would unduly delay the disposition of the criminal charges. The proper avenue of review is by application for supervisory writs. Since the present “appeal” does not comply with Rule 4, Uniform Rules — Courts of Appeal, it will not be considered as an application for writs. See State v. Clause, 486 So.2d 1206 at fn. 2 (La.App. 1st Cir.1986).